DETAILED ACTION
This Office Action is in reply to Applicants response after Non-Final Rejection received on September 2, 2021.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the Applicants amendments to claims 1, 9, 15 in the response on 09/02/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to a system, method, or product which is/are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent product Claim 9 and system Claim 15.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
receiving, by one or more computer processors, a query associated with a supply chain disruption; 
retrieving, by the one or more computer processors, data corresponding to the supply chain disruption; 
based on the retrieved data, determining, by the one or more computer processors, one or more solutions to the supply chain disruption; 
displaying, by the one or more computer processors, the one or more determined solutions each with a selection box in a user interface to a user enabling the use to select one of the one or more determined solutions; 
receiving, by the one or more computer processors, a selection of one of the one or more determined solutions from the user based on which selection box the user selected; and 
detecting, by the one or more computer processors, one or more patterns associated with the selected solution.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mental Processes.  Receiving data corresponding to a supply train disruption and determining one or more solutions, selecting a particular solution, and recognizing a pattern recites concepts performed in the human mind but for the recitation of a generic computer components.  That is, other than reciting “by one or more computer processors”, nothing in the claim elements precludes the step(s) from practically being performed in the mind.  For example, but for the “by one or more computer processors” language, “receiving a query for a supply chain disruption and retrieving data corresponding to a supply chain disruption encompasses a user gathering data regarding a supply chain disruption.  Similarly, determining one or more solutions and displaying said possible solutions, is a process, that under broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The one or more computer processes in Claim 1 is just applying generic computer components to the recited abstract limitations.  The computer program product in Claim 9 appears to be just software.  Claims 9 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite one or more computer processors (Claim 1) one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices (claim 9) and/or computer system comprising one or more computer processors and one or more computer readable storage devices (Claim 15). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims1, 9, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification paras. [0013, 0014, 0016] about implantation using general purpose or special purpose computing devices (Server computer 108 can be a standalone computing device, a management server, a web server, a mobile computing device, or any other electronic device or computing system capable of receiving, sending, and processing data. In other embodiments, server computer 108 can represent a server computing system utilizing multiple computers as a server system, such as in a cloud computing environment. In another embodiment, server computer 108 can be a laptop computer, a tablet computer, a netbook computer, a personal computer (PC), a desktop computer, a personal digital assistant (PDA), a smart phone, or any programmable electronic device capable of communicating with client computing device 104 and other computing devices) and ep 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-8, 10-14, and 16-20 further define the abstract idea that is present in their respective independent claims 1, 9, 15, and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-8, 10-14, and 16-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-10, 13-16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flextronics AP WO 2014/008386 A2 (hereafter Flextronics) in view of Mohr et al. U.S. Publication 2017/0228694 A1 (hereafter Mohr).
Regarding claim 1, Flextronics discloses receiving, by one or more computer processors, a query associated with a supply chain disruption (page 24, lines 21-25; Disruptive events received from
an accessible information source 224 are used as the basis of a query to the potentially
impacted tier 2 assembler(s) 212, tier 3 part/component manufacturer(s), tier 4 material
supplier(s) and/or freight carrier(s) for updated performance information. The query may
be generated automatically or manually by tier 1management.); 
page 5, lines 33-34; receive a query, command and/or request from a requestor to perform an operation with
respect to a set of data and/or data structures in the database); 
based on the retrieved data, determining, by the one or more computer processors, one or more solutions to the supply chain disruption (page 8, lines 18-32; The supply chain management system can perform one or more of the following
tasks, functions, and/or operations:
(a) Track historic performance of a supply chain;
(b) Anticipate and/or quickly identify potentially disruptive event(s) and
mitigate the adverse impact of the potentially disruptive event(s) on the supply chain;
(c) Analyze supply chains to identify cost inefficiencies, bottlenecks, and
unnecessary performance delays;
(d) Recommend and/or implement solutions for the identified cost
inefficiencies, bottlenecks, and unnecessary performance delays;
(e) Monitor the performance of a supply chain in light of distribution chain
requirements or objectives to identify potential violations or shortfalls; and
(f) Recommend and/or implement solutions to avoid or mitigate the identified
potential violations or shortfalls.
Supply chain performance metrics are commonly not calculated, in substantial real
time, based on the performance information collected from the monitored supply chains.) the user to select one of the one or more determined solutions (page 30, lines 18-32, The risk manager 316 applies a rule or policy set or template to the information or output received from the analytical engine 312 and provides reporting information to the reporting module 320 for presentation to a (human) manager. The reporting information may include not only a warning (with an associated probability and/or level of confidence) that a noncompliant event will occur and optionally a recommendation on how to mitigate and/or avoid the noncompliant event. Mitigation recommendations include, for example, ordering products from a different facility of the tier 2 product assembler 104 and/or from a different tier 2 product assembler 104, using a type of freight company or specific freight company to provide faster incoming and/or outgoing product shipment, cancelling or altering an existing order {e.g., increase or decrease product quantity and/or delay or expedite product shipment date) with a tier 2 product assembler 104 and/or downstream distribution chain entity, shipping product from a different tier 1 facility to the selected destination in the distribution chain to offset the noncompliant event, and ship a different product to the selected destination in the distribution chain to offset the noncompliant event. The recommendation can be performed automatically by the risk manager 316.)
displaying, by the one or more computer processors, the one or more determined solutions (page 8, lines 23-30; (c) Analyze supply chains to identify cost inefficiencies, bottlenecks, and
unnecessary performance delays;
(d) Recommend and/or implement solutions for the identified cost
inefficiencies, bottlenecks, and unnecessary performance delays;
(e) Monitor the performance of a supply chain in light of distribution chain
requirements or objectives to identify potential violations or shortfalls; and
(f) Recommend and/or implement solutions to avoid or mitigate the identified
potential violations or shortfalls.) ; 
receiving, by the one or more computer processors, a selection of one of the one or more determined solutions (page 30, lines 14-32; In cases where each supply chain situation or state is mutually exclusive, the
solutions themselves will be likewise, mutually exclusive. In new scenarios, the linear
combination of such solution would be applicable in direct proportion to their
contribution, provided that there is no correlation between the solutions.
The risk manager 316 applies a rule or policy set or template to the information or
output received from the analytical engine 312 and provides reporting information to the
reporting module 320 for presentation to a (human) manager. The reporting information
may include not only a warning (with an associated probability and/or level of confidence)
that a noncompliant event will occur and optionally a recommendation on how to mitigate
and/or avoid the noncompliant event. Mitigation recommendations include, for example,
ordering products from a different facility of the tier 2 product assembler 104 and/or from
a different tier 2 product assembler 104, using a type of freight company or specific freight
company to provide faster incoming and/or outgoing product shipment, cancelling or
altering an existing order {e.g., increase or decrease product quantity and/or delay or
expedite product shipment date) with a tier 2 product assembler 104 and/or downstream
distribution chain entity, shipping product from a different tier 1 facility to the selected
destination in the distribution chain to offset the noncompliant event, and ship a different
product to the selected destination in the distribution chain to offset the noncompliant
event. The recommendation can be performed automatically by the risk manager 316.); and
detecting, by the one or more computer processors, one or more patterns associated with the selected solution (claim 73, wherein the risk manager determines the failure
risk and generates a mitigation recommendation and wherein at least one of the risk and
mitigation recommendation is based on one or more of pattern and template matching a
current set of performance information against a past set of performance information, page 63).
Flextronics fails to include where the selection is made in a user interface selection box.
Mohr discloses, in the same field of invention, a transportation management system and method where the system is coordinated to pre-position products at carrier facilities to reduce strain on the supply chain solutions and transportation network where the system includes a user interface which includes user selected to automated solution selection where the user interface may provide a user input indicating user selection of a solution along a route (par. 0098), therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the supply chain management system for dynamic control of supply chain performance as disclosed by Flextronics with the user interface with selection capability relating to supply chain management as taught by Mohr for providing one or more solutions in transportation and supply chain management as combining prior art elements is known to yield a predictable result. 


page 30, lines 18-32; The risk manager 316 applies a rule or policy set or template to the information or
output received from the analytical engine 312 and provides reporting information to the
reporting module 320 for presentation to a (human) manager. The reporting information
may include not only a warning (with an associated probability and/or level of confidence)
that a noncompliant event will occur and optionally a recommendation on how to mitigate
and/or avoid the noncompliant event. Mitigation recommendations include, for example,
ordering products from a different facility of the tier 2 product assembler 104 and/or from
a different tier 2 product assembler 104, using a type of freight company or specific freight
company to provide faster incoming and/or outgoing product shipment, cancelling or
altering an existing order {e.g., increase or decrease product quantity and/or delay or
expedite product shipment date) with a tier 2 product assembler 104 and/or downstream
distribution chain entity, shipping product from a different tier 1 facility to the selected
destination in the distribution chain to offset the noncompliant event, and ship a different
product to the selected destination in the distribution chain to offset the noncompliant
event. The recommendation can be performed automatically by the risk manager 316.).

Regarding claim 5, the combination discloses further comprising: receiving, by the one or more computer processors, a request for one or more supporting details for the one or more solutions to the supply chain disruption; and displaying, by the one or more computer processors, the one or more supporting details (pages 2-4, lines 16-28; a supply chain monitoring system can include a microprocessor executable data collection
module, method, and instructions to collect performance information from a server
associated with each of the tier 1 control tower, tier 2 product assembler, tier 3 part and/or
component manufacturer, and tier 4 material supplier to monitor a performance of one or
more functions of the supply chain… Events can be identified based on a deviation in performance of an enterprise
and/or organization in the supply chain when the enterprise and/or organization is one or
more of a tier 1 control tower, tier 2 product assembler, tier 3 part and/or component
manufacturer, and tier 4 material supplier.
A disruption range can be assigned to the event to indicate an area of influence of
the event.
A severity tag can be assigned to the event to indicate a degree of impact of the
event on supply chain performance.).

Regarding claim 6, the combination discloses further comprising: generating, by the one or more computer processors, data associated with one or more visual icons from the retrieved data; and 
displaying, by the one or more computer processors, the one or more visual icons with the associated generated data (pages 34-35, lines 20-17; With reference to Fig. 16, the display 1700 shows locations of various supply chain
nodes, including the tier 2 product assembler 104, first, second, . . . nth tier 3
part/component manufacturers 108a-n, and first, second, third, . . . nth tier 4 material
suppliers 112a-m. Material and/or part and/or component and/or product shipment lines
1704a-g between the various related nodes can be shown. Different colors or shades of a
common color can be assigned to each shipment line to indicate on-time shipments,
slightly delayed shipments, moderately delayed shipments, and heavily delayed shipments.
A disruptive event, such as a weather event, earthquake event, business disruption event,
geo-political event, and financial disruption event, can be shown on the map at a location
1708 impacted by the event. A range of disruption 1712 is also assigned to the event
indicating a likely spatial range impacted by the event. As will be appreciated, different
event types and events for a given event type can have differing assigned spatial ranges of
disruption. For example, an earthquake may have a larger spatial range of disruption than
a storm, and an 8.0 earthquake on the Richter scale would have a larger spatial range of
disruption than a 5.5 earthquake on the Richter scale. A range can be modeled by many
techniques, such as by using a shape file. Additionally, moving a cursor over a node,
shipment line, or event can cause a box or icon, such as shown by boxes 1722 and 1726, to
appear providing relevant information about the associated one of the node, shipment line,
or event. For example, relevant information about the node can include enterprise and/or
organization name, materials and/or part and/or component and/or products supplied by
the enterprise and/or organization, and one-hop related enterprises and/or organizations
(e.g., the supplier to the selected node and the purchaser from the selected node). Relevant
information about the shipment line can include the name of the freight carrier, number,
type, and value of material and/or part and/or component and/or product currently being
shipped, and the current status of the shipment. Relevant information for the event can
include the event category, type and subtype and severity, number of materials and/or part
and/or component and/or products impacted, number of downstream parts and/or
components and/or products impacted (such as the parts and/or products supplied to the
tier 2 product assembler 104), potential financial impact on the tier 1 control tower 100,
and number of supply chain sites affected. The boxes in Fig. 16 show relevant shipment
information including a number and value of products, parts, and/or components currently
in route along the corresponding shipment line.)
 .

Regarding claim 7, the combination discloses wherein the supply chain disruption is selected from the group consisting of: a part shortage due to part failure, a part shortage due to one or more quality issues, a part shortage due to one or more changes, and a part shortage due to one or more other shortages (page 4, lines 6-24; The system can include a microprocessor executable risk manager, method, and/or
instructions, for a selected supply chain, to determine a risk that the supply chain will fail
to satisfy a requirement and/or objective and/or generate and/or implement a
recommendation to mitigate the failure.
The risk of failure can be associated with one or more of the tier 1 control tower,
tier 2 product assembler, tier 3 part and/or component manufacturer, and tier 4 material
supplier.
The risk can be a function of one or more of a performance score associated with
one or more of a tier 2 product assembler, tier 3 part and/or component manufacturer, tier
4 material supplier, and a freight carrier, a financial score associated with a one or more of
a tier 2 product assembler, tier 3 part and/or component manufacturer, tier 4 material
supplier, and a freight carrier, a location score associated with a one or more of a tier 2
product assembler, tier 3 part and/or component manufacturer, and tier 4 material supplier,
and a geo-political score associated with a one or more of a tier 2 product assembler, tier 3
part and/or component manufacturer, and tier 4 material supplier.
The risk manager, method, and/or instructions can determine the failure risk and
generate a mitigation recommendation, wherein the risk and/or mitigation
recommendation can be based on one or more of pattern and template matching a current
set of performance information against a past set of performance information.) .

Regarding claim 8, the combination discloses wherein the retrieved data is selected from the group consisting of: a customer order, a part inventory, a supply forecast, and a supplier commit (pages 2-3, lines 21-5; The performance information can include a plurality of manufactured item output
projections over a specified time period, production facility sizes and/or locations, raw
material, work-in-process, manufactured part and/or component and/or product inventory
levels, order cycle times, days of supply in inventory, manufacturing resource type,
availability, reliability, and/or productivity, unit operations, financial factors, number of on
time shipments, number of late shipments, order mismatch count, service quality, repair
cost per unit, inventory value, transaction documents associated with a material and/or part
and/or component and/or product of one or more of the tier 1 control tower, tier 2 product
assembler, tier 3 part and/or component manufacturer, and tier 4 material supplier,
historic, current, and/or projected compliance with price, supply requirements, and/or
other material terms, historic, current, and/or projected material and/or part and/or
component and/or product output levels, and mean, median, average, mode, historic,
and/or projected freight transportation times, delays, and/or requirements.
Data structures for the collected performance information can describe a role for
each enterprise and/or organization associated with the tier 1 control tower, tier 2 product
assembler, tier 3 part and/or component manufacturer, and tier 4 material supplier and one
or more associated enterprises and/or organizations in the supply chain to indicate a
contractual or other supply relationship.).

Claim 9 is substantially similar to claim 1 and therefore rejected under the same rationale. 
Claims 10 and 16 are substantially similar to claim 2 and therefore rejected under the same rationale. 
Claims 13 and 19 are substantially similar to claim 5 and therefore rejected under the same rationale. 
Claims 14 and 20 are substantially similar to claim 6 and therefore rejected under the same rationale. 
Claim 15 is substantially similar to claim 9 and therefore rejected under the same rationale. 

Response to Arguments
Applicant's arguments filed 09/02/2021 have been fully considered but they are not persuasive.  The applicants arguments related to the drawing and claim objections for claims 3, 11 and 17 are persuasive.  The drawing objection has been withdrawn at this time. 

Regarding the argument related to the 101 (remarks pages 9-13) the applicants cite the USPTO 2019 guidance and start with step 1.  The argument confirm that the answer to step 1 is yes as stated in the Office Action.  Proceeding to Step 2A prong 1, the argument states that at least claim 1 is not directed to mathematical concepts, certain methods of organizing human activity or mental processes.  Remarks 
The Examiner does not agree with the arguments.  The user interface is part of the generic computer device for the user to interact with the computer or processor.  Absent the generic computer device the user, aided by a pen and paper, could select the one or more determined solutions.  The user or human could perform all of the claimed steps without the need of a computer.  Therefore, the abstract idea is not automatically patent eligible simply because the computer or processor has been applied to the abstract idea.  Further the idea that a solution is obtained quickly is not recognized as meaningfully claimed since it’s been determined that relying on a computer to perform routine tasks more quickly or accurately is insufficient to render a claim patent eligible (OIP Tech. Inc. v. Amazon.com Inc. from PTAB). Further, simply using a user input on a computer to make a selection is not indicative of limiting the abstract idea.  The Examiner references 2016.05(h) Affinity Labs of Texas v. Direct TV, LLC where the claim included parts 1-3 where part 3) “contains a display that allows the user to select particular content” and the court identified that the claimed concept of providing out-of-region access to regional broadcast content is an abstract idea, and noted that the additional elements limited the wireless delivery of regional broadcast content to cellular telephones.  Although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the used of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims.  In this instant claims the user interface for a user to select a determined solution is just applying to a technological environment of a computer. 

Under Step 2A prong 2 arguments (page 11) the applicants argue that claims 7 and 1 integrate the exception into a practical application.  Specifically regarding claim 1 the Applicants state that the 
The Examiner disagrees with the Applicant.  Simply adding a generic computer device is just “apply it” and is not indicative of integrating the judicial exception into a practical application.  The computer in this case is merely used as a tool to perform the abstract idea.  Further, the speed at which data is collected and analyzed does not add significant limitations to the otherwise abstract idea (OIP Tech.).   Further, use of a computer in a generalized fashion to increase efficiency does not meaningfully limit the otherwise abstract claims.  In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to performed, rather than function solely as an obvious mechanism for permitting a solution to be achieve more quickly, i.e. through the utilization of a computer for performing calculations. (SiRF Tech., Inc.)

Regarding step 2B (remarks pages 11-12) the Applicant argues that claim 1 adds unconventional steps that claim a useful application of improvement to a technical field of supply chain management.  Further the Applicants argue that the information is specific to a current supply chain shortage and provides a recommended solution.  
The Examiner does not agree with the Argument.  First, the Examiner does not find any unconventional steps cited in the claims.  The acts of receiving a query, retrieving data, determining based on the data, displaying a solution, receiving a selection based on a selected solution, and detecting a pattern are not unconventional by any means.  Even the combination of steps is not unconventional and which is readily apparent in the prior art.  Also, the argument that it provides a recommended solution is insufficient as a recommendation does not have to be followed and is seen as a suggestion.  The claim language does not positively recite that the recommendation is acted upon but is again just seen as a possible suggestion.  The Examiner also points out that the claim does not actually positively recite or have a concluding step in which the pattern is used for anything or as part of the supply chain shortage in any meaningful way.  




Regarding Applicants remarks directed to the rejection under 35 U.S.C. § 102(a)(1) the applicants argue that the previously cited reference of Flextronics does not anticipate at least claim 1 because of the amended claim language which has been added to the claim.  
The Argument is not persuasive as the amended limitation is new and not previously examined.  The claims as seen in the rejection above, remain rejected under 35 U.S.C. § 103 in view of Flextronics and Mohr. 

In summary, the amendments and related arguments do not overcome the rejections under 35 U.S.C. § 101 and 103 cited above.  The application is not in condition for allowance as alleged by the Applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        September 14, 2021